DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2022 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 16 November 2022. 
Claim 1 has been amended.
Claims 2-4 and 7-8 are cancelled.
Claims 1, 5-6 and 9-10 are pending and presented for examination herein.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Rejections Withdrawn
The rejections of claims 1, 5-6 and 8-10 under U.S.C. 112(b), as being indefinite, are withdrawn in view of the amendment of claim 1.  

Rejections Maintained 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1, 5-6 and 9-10 under 35 U.S.C. 103 as being unpatentable over PENG (“Influence of physical properties of carrier on the performance of dry powder inhalers”, Acta Parmaceutica Sinica B, 6(4), pages 308-318, 2016) in view of TSETI (US 2008/0178870 A1, cited as US 8,333,192 B2 in IDS filed 10/16/2020), BACKSTROM (US 20040171550 A1) and BECHTOLD-PETERS (US 2003/0007932 A1) is maintained.
Peng is primarily directed towards the influence of carriers with a larger particle size on the performance of dry powder inhalers (abstract).
Regarding claims 1, 5-6 and 9-10, Peng teaches that pulmonary drug delivery possesses several distinct advantages including that inhalation produces rapid systemic onset and drugs delivered via the lung are not susceptible to first pass metabolism (page 309, first column, first paragraph).  Peng teaches that DPI (dry powder inhalers) consist of an active pharmaceutical ingredient (API) is suitable aerodynamic size of usually 1-5 µm for inhalation but a main problem with particles that small is that their high surface free energy makes them stick to each other or to any surface they encounter, that is why a DPI contains carrier particles as well as the drug particles to overcome the problem (page 309, first column, third paragraph).  Peng teaches that the amount of the API in a DPI is relatively low including 0.05%-10% (e.g. 95.95% to 90% of carrier particles) (page 309, second column, second paragraph).  Peng teaches DPI formulation of including a combined drug and carrier, where the carriers are particles with a size range of 50-200 µm (page 309, second column, third paragraph).
Peng does not specifically teach that the drug is a thyroid hormone drug and is one of levothyroxine or liothyronine or their salts.  Peng does not specifically teach that the carrier is a non-reducing sugar or sugar alcohol.  The deficiency is made up for by the teachings of Tseti, Backstrom and Bernstein.
	Tseti is primarily directed towards a composition comprising a thyroid hormone for administration by inhalation (see entire patent publication).
	Regarding claim 1, Tseti teaches a dry powder comprising thyroid hormone like levothyroxine and excipient like lactose (paragraph [0009]).  Tseti teaches that thyroid hormone includes liothyronine sodium (paragraph [0003]).
	Backstrom is primarily directed towards compositions comprising active polypeptide for administration by inhalation (abstract).
	Regarding claim 1, Backstrom teaches a composition for administration by inhalation that comprises an active polypeptide (paragraph [0011]).  Backstrom teaches that active polypeptide includes parathyroid hormone (paragraph [0017]).  Backstrom teaches that as reducing sugars such as lactose and glucose have a tendency to form complexes with proteins (e.g. polypeptides), non-reducing sugars including raffinose, trehalose, sucrose and mannitol are preferably used as additives (paragraph [0044]).
Bechtold-Peters is primarily directed towards dry powder inhaler formulations (abstract).
Regarding claim 1, Bechtold-Peters teaches a composition in the form for use in a dry powder inhalation device (paragraph [0004]).  Bechtold-Peters teaches that a carrier comprised in the composition includes trehalose, sucrose and mannitol (paragraph [0010]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a dry powder inhaler composition comprising a thyroid hormone including levothyroxine and liothyronine (e.g. peptides) and a carrier selected from including sucrose, trehalose and mannitol; wherein the aerodynamic size of the thyroid hormone is including 1-5 µm; wherein the size range of the carrier is 50-200 µm; and wherein the amount of the thyroid hormone is 0.05%-10% (e.g. which leaves 95.95% to 90% of carrier particles).  The person of ordinary skill in the art would have been motivated to make those modifications because 1) thyroid hormone including levothyroxine and liothyronine can be administered by inhalation as a part of a dry powder formulation as taught by Tseti and 2) suitable carriers including sucrose, trehalose and mannitol which are non-reducing sugars would avoid tendency to form complexes with peptides (e.g. thyroid hormone including levothyroxine and liothyronine) as compared to lactose which is a reducing sugar and has tendency to form complexes with proteins (polypeptides).   The person of ordinary skill in the art would have reasonably expected success because Peng teaches that pulmonary drug delivery possesses several distinct advantages including that inhalation produces rapid systemic onset and drugs delivered via the lung are not susceptible to first pass metabolism (page 309, first column, first paragraph).  Peng teaches that  DPI (dry powder inhalers) consist of an active pharmaceutical ingredient (API) is suitable aerodynamic size of usually 1-5 µm for inhalation but a main problem with particles that small is that their high surface free energy makes them stick to each other or to any surface they encounter, that is why a DPI contains carrier particles as well as the drug particles to overcome the problem (page 309, first column, third paragraph).  Peng teaches that the amount of the API in a DPI is relatively low including 0.05%-10% (e.g. 95.95% to 90% of carrier particles) (page 309, second column, second paragraph).  Peng teaches DPI formulation of including a combined drug and carrier, where the carriers are particles with a size range of 50-200 µm (page 309, second column, third paragraph).  Tseti teaches a dry powder comprising thyroid hormone like levothyroxine and excipient like lactose (paragraph [0009]).  Tseti teaches that thyroid hormone includes liothyronine sodium (paragraph [0003]).  Backstrom teaches a composition for administration by inhalation that comprises an active polypeptide (paragraph [0011]).  Backstrom teaches that active polypeptide includes parathyroid hormone (paragraph [0017]).  Backstrom teaches that as reducing sugars such as lactose and glucose have a tendency to form complexes with proteins (e.g. polypeptides), non-reducing sugars including raffinose, trehalose, sucrose and mannitol are preferably used as additives (paragraph [0044]).  Bechtold-Peters teaches that a carrier for DPI composition includes trehalose, sucrose and mannitol (paragraph [0010]).
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Response to Arguments
Applicant’s first argument is that the instant claims contain the transitional phrase “consisting of” and recites “a single solid carrier absent of any other excipient, antioxidant or preservative”, while Tseti, Backstrom and BP requires excipients as part of their compositions.  Applicant argues that modifying those references to not include their respective excipients would render them unsatisfactory for their intended purpose.
Applicant's arguments filed on 16 November 2022 have been fully considered but they are not persuasive.  In response, Peng discloses that dry powder inhalers (DPIs) consist of an active pharmaceutical ingredient of suitable aerodynamic size, which is usually 1-5 µm, for inhalation.  Peng discloses DPI containing carrier particles as well as drug (e.g. dry powder composition with only carrier particles and drug particles) developed to provide improvement of flowability of drug particles to facilitate filling the DPI, increase dispersion of drug particles during emission and diluting the drug to improve accurate dose delivery (page 309, first column, third paragraph).  Peng discloses that carriers used are commonly coarse particles with a size range of 50-200 µm (page 309, second column, third paragraph).  Therefore, Peng teaches including a dry powder combination of drug particles with carrier particles, wherein the size of the active particles are usually 1-5 µm and the carrier used is commonly coarse particles with a size range of 50-200 µm.  Tseti teaches that thyroid hormone including levothyroxine is an active suitable for administration via inhalation in the form of a dry powder (paragraph [0020]).  Backstrom teaches reducing sugars such as lactose and glucose have a tendency to form complexes with proteins, therefore non-reducing sugars including raffinose, trehalose, sucrose and mannitol are preferred (paragraph [0044]).  Bechtold-Peters teaches that suitable carrier for DPI composition includes trehalose, sucrose and mannitol (paragraph [0010]).  From the teachings of Tseti, Backstrom and Bechtold-Peters, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dry powder of Peng; which contains a combination of drug particles with carrier particles, wherein the size of the active particles are usually 1-5 µm and the carrier used is commonly coarse particles with a size range of 50-200 µm; by: 1) substituting in levothyroxine as the active particles if a thyroid hormone is desired as the active since they can be administered as a dry powder; 2) used non-reducing sugars suitable for use as a carrier in a dry powder composition, including trehalose, sucrose and mannitol, to avoid the carrier from forming complexes with the levothyroxine (e.g. peptide) which has a tendency to happen if the reducing sugars including lactose are used and the active is a protein (e.g. polypeptide).
Applicant’s second argument is that Peng does not motivate or suggest to one skilled in the art to direct any attention to the chemical character of the carrier or the use of a single carrier at all.  Applicant argues that Peng alerts the skilled reader of the inherent safety issues when leaving the broad avenue of lactose as a carrier of choice approved or certified safe by the US FDA.  Applicant argues that Tseti, Backstrom and BP, contain numerous excipients as required elements in their formulation and that removing them would destroy the technical advantages/significance they provide in each of their respective formulations.  Applicant argues that Tseti does not teach use of a single compound as a carrier for the dry powder composition.  Applicant argues that Backstrom does not teach thyroid hormone drug specifically levothyroxine or liothyronine or their salts and Backstrom composition including enhancers.  Applicant argues that BP does not teach thyroid hormones and teaches a carrier containing excipient components which are excluded from the instant claims.  Applicant argues that there is no explanation for reasonable expectation of success.
In response to applicant's argument that 1) Peng does not teach chemical the carriers instantly claimed and 2) that the excipients taught in Tseti, Backstrom and BP would not be excluded from the composition disclosed by Peng, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Peng discloses a dry powder composition that contains active particles and carrier particles (e.g. carrier particles with no excipients) (page 309, first column, third paragraph).  Peng discloses that the size of active particles is usually 1-5 µm and the size of carrier particles are commonly in the range of 50-200 µm.  Tseti teaches that thyroid hormone including levothyroxine is an active suitable for administration via inhalation in the form of a dry powder (paragraph [0020]).  Backstrom teaches reducing sugars such as lactose and glucose have a tendency to form complexes with proteins, therefore non-reducing sugars including raffinose, trehalose, sucrose and mannitol are preferred (paragraph [0044]).  Bechtold-Peters teaches that suitable carrier for DPI composition includes trehalose, sucrose and mannitol (paragraph [0010]).  Therefore, from the teachings of Tseti, Backstrom and Bechtold-Peters, one of ordinary skill in the art would modify the dry powder composition disclosed by Peng so that the active particles are specifically levothyroxine particles, which can be delivered via inhalation in the form of dry powders, to deliver levothyroxine as actives; and used as the particular carrier particles in the composition of Peng, non-reducing sugars including trehalose, sucrose and mannitol which are suitable as carriers for dry powder inhalers and to avoid the active levothyroxine (e.g. a peptide) from forming complexes with the carrier by not using reducing sugars including lactose, which as taught by Backstrom forms complexes with proteins (e.g. polypeptides).
Additionally, Peng discloses DPI containing carrier particles as well as drug (e.g. dry powder composition with only carrier particles and drug particles) developed to provide improvement of flowability of drug particles to facilitate filling the DPI, increase dispersion of drug particles during emission and diluting the drug to improve accurate dose delivery (page 309, first column, third paragraph).  Therefore, it would have been prima facie obvious to not include excipients disclosed in Tseti, Backstrom and Bechtold-Peters, if the excipients and their properties (e.g. permeation enhancers and coating excipients) are not desired for the composition of Peng which contains only active drug particles and carrier particles, wherein the size of the active particles are usually 1-5 µm and the carrier used is commonly coarse particles with a size range of 50-200 µm.
Further, Peng teaches that there are contradictory results for including fine carrier particles and that fine carrier particles have negative effects including may cause irritation, coughing and even bronchoconstriction (page 312, second column, second paragraph).  Therefore, one of ordinary skill in the art would be motivated to not include fine carrier particles in a dry powder composition comprising active particles and carrier particles to avoid the negative effects of the fine carrier particles.

Response to the Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 16 November 2022 is insufficient to overcome the rejection of claims 1, 5-6 and 9-10 based upon Peng, Tseti, Backstrom and Bechtold-Peters applied under 35 U.S.C. 103 as set forth in the last Office action because:  
The declaration declares that Peng is directed to the effects of changing specific physical properties of the carrier/active system, and as such would avoid conflating these results by introducing the use of conventional excipients.  The declaration declares that Tseti, Backstrom and Bechtold-Peters contain numerous excipients as required elements and removing them would destroy the technical advantages/significances they provide for each case.  The declaration declares that Tseti does not teach the use of a single compound as a carrier for the preparation of a DPI but instead contains numerous additional compounds that are excipients.  The declaration declares that Backstrom teaches active polypeptides but does not teach levothyroxine or liothyronine.  The declaration declares that BP does not teach thyroid hormones an that BP teaches carrier consists of a fatty acid, an alcohol derivative and a poloxamer which are excipients serving as a coating for agglomerates of BP.
The declaration filed on 16 November 2022 have been fully considered but is insufficient to overcome the rejection of claims 1, 5-6 and 9-10 based upon Peng, Tseti, Backstrom and Bechtold-Peters applied under 35 U.S.C. 103.  In response, the declaration contains the same arguments as the first and second arguments described above.   Therefore, the response for the arguments in the declaration are same as the response to the first and second arguments described above.
Thus, for the reasons of record and for the reasons presented above claims 1, 5-6 and 9-10 are rejected under 35 U.S.C. 103(a).

Conclusion and Correspondence
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634